Citation Nr: 0403061	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a claim for service 
connection for hepatitis C.


REMAND

The veteran claims that he contracted hepatitis C during his 
period of active military service.  He alleges exposure to 
contaminated blood while unloading wounded soldiers during 
his tour of duty in Vietnam, and is unsure whether he 
received a blood transfusion during surgical treatment for a 
gunshot wound to the mandible.  The only service medical 
record of file consists of a treatment record for combat 
stress reaction in October 1967.  Documentation from the 
service department at the time the records were associated 
with the claims folder indicated that the veteran's medical 
jacket had been "flagged," and that additional records 
would be forwarded when received.  The RO has a duty to make 
unlimited requests to obtain records in the possession of a 
federal agency until the records are obtained, or unless it 
is determined that the records do not exist or that further 
attempts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The Board must remand this case to the 
RO for compliance with 38 C.F.R. § 3.159(c)(2).

The Board is also of the opinion that medical opinion is 
required in this case.  On the one hand, the veteran must be 
deemed competent to report in-service exposure to blood while 
unloading wounded soldiers in Vietnam and, until his service 
medical records are obtained, the Board is unable to 
determine whether his surgical treatment for gunshot wound to 
the mandible involved a potential risk factor for contracting 
hepatitis C.  On the other hand, the veteran has also 
reported a past 


history of a blood transfusion at age 4 and intravenous (IV) 
drug usage.  Given that a history in-service exposure to a 
potential risk factor for contracting hepatitis C is of 
record, the Board is of the opinion that the veteran should 
be provided VA examination, based upon review of his claims 
folder, in order to determine the nature and etiology of his 
hepatitis C. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should make continuing efforts to 
obtain the veteran's complete service 
medical record file, to include his surgical 
treatment records for his gunshot wound to 
the mandible, until the records are obtained 
or unless it is determined that the records 
do not exist or that further attempts to 
obtain them would be futile.  

2.  The RO should also request the veteran 
to identify any further evidence and/or 
information pertaining to his history of a 
blood transfusion at age 4, and any 
additional evidence and/or information 
pertinent to his claim for service 
connection for hepatitis C. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

4.  Upon the receipt of any additional 
evidence, the veteran should be afforded 
appropriate examination in order to 
determine the nature and etiology of his 
hepatitis C.  The claims folder and a 
copy of this 


remand should be made available to the 
examiner.  All necessary tests and 
laboratories should be performed.  The 
examiner should be requested to identify 
in the examination report all of the 
veteran's potential risk factors for 
contracting hepatitis C.  Following 
examination and review of the claims 
folder, the examiner should be requested 
to provide opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
hepatitis C is causally related to 
event(s) in service?

5.  After completion of the above-
referenced development, the RO should 
readjudicate the claim for service 
connection for hepatitis C.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




